Case: 16-40873      Document: 00513926661         Page: 1    Date Filed: 03/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-40873                                FILED
                                  Summary Calendar                         March 27, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

CALIXTO SILVA-ESPINOSA,
 Also Known as Mario Raul Santillan-Sandoval,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:15-CR-1254-1




Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Calixto Silva-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40873   Document: 00513926661     Page: 2   Date Filed: 03/27/2017


                                No. 16-40873

Espinosa has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Silva-Espinosa has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.

      The motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the appeal is DISMISSED.         See 5TH
CIR. R. 42.2.




                                      2